NOTE: This order is nonprecedential.
United States Court of Appeals
for the FederaI Circuit
HTC CORPORATION AND HTC AMERICA, INC.,
PZaintiffs-Appellees,
V.
IPCOM GMBH & CO., KG,
Defendc.',nt-Appellocnt.
2011-1004
Appeal from the United States District C0urt for the
District of Columbia in 08-CV-1897, Judge Rosemary lV[.
Collyer.
ON MOTION
Before RADER, C'hief Judge.
0 R D E R
IPCom GmbH & Co., KG moves for judicial notice of
various published patents The appellees oppose. IPCom
replies.
Because the patents were not presented to the district
court for its consideration, and thus the appellees did not

HTC CORP V. IPCOM GMBH 2
have the opportunity to respond in the district court, we
deny the 1notion.
Accordingly,
IT ls 0RDERED THAT:
The motion is denied
FoR THE CoURT
APR 1 l wl /8/Jan H0rba1y
Date J an Horbaly
Clerk
cc: Mitchell G. Stockwell, Esq.
Michael A. Oblon, Esq.
s8
FiLED
l-S. COURT 0F AFPEALS FOR
Tl'lE FEQERAL CIRCUlT
APRV1 1 2011
.|Al HORBN.¥
CLEH£